

117 HR 4913 IH: To amend the Indian Health Care Improvement Act to expand the Purchased/Referred Care Delivery Area for the Tunica-Biloxi Tribe of Louisiana to include Brazoria County and Harris County in the State of Texas, and for other purposes.
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4913IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Ms. Letlow introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Indian Health Care Improvement Act to expand the Purchased/Referred Care Delivery Area for the Tunica-Biloxi Tribe of Louisiana to include Brazoria County and Harris County in the State of Texas, and for other purposes.1.Expansion of Purchased/Referred Care Delivery Area for the Tunica-Biloxi Indian Tribe of LouisianaTitle VIII of the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) is amended by inserting after section 808A of such Act (25 U.S.C. 1678a) the following:808B.Purchased/Referred Care Delivery Area for the Tunica-Biloxi Indian Tribe of Louisiana(a)In generalThe Purchased/Referred Care Delivery Area for the Tunica-Biloxi Tribe of Louisiana shall consist of—(1)Avoyelles and Rapides Parishes in the State of Louisiana; and(2)Brazoria County and Harris County in the State of Texas.(b)Maintenance of servicesThe Secretary shall not curtail any health care services to members of such Tribe due to the expansion of the Purchased/Referred Care Delivery Area made by subsection (a) to include Brazoria County and Harris County in the State of Texas..